     Case 2:15-cv-01841-APG-EJY Document 77 Filed 07/01/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, Ocwen Loan Servicing, LLC

 6                               UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   OCWEN LOAN SERVICING, LLC, a Florida                Case No.: 2:15-cv-01841-APG-EJY
     Company,
 9                                                       STIPULATION AND ORDER TO
10                  Plaintiff,                           DISMISS

11          vs.
12   BFP INVESTMENTS 5, LLC, a Nevada
13   Limited Liability Company; PRESCOTT PARK
     HOMEOWNERS’ ASSOCIATION,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED between Plaintiff, Ocwen Loan Servicing, LLC
17
     (“Ocwen”), by and through its attorney of record, Robert A. Riether, Esq. of the law firm Wright,
18
19   Finlay & Zak, LLP; and Defendant BFP Investments 5, LLC (“BFP”), by and through its

20   attorneys of record, Karen L. Hanks, Esq. of the law firm Kim Gilbert Ebron, (collectively, the
21   “Parties”), as follows:
22
     ///
23
     ///
24
25   ///

26   ///
27
     ///
28
     ///


                                               Page 1 of 2
     Case 2:15-cv-01841-APG-EJY Document 77 Filed 07/01/20 Page 2 of 2



            IT IS HEREBY STIPULATED that all claims between the Parties are hereby dismissed
 1
 2   with prejudice, with each party to bear its own attorney fees and costs. The Parties now request

 3   this matter to be closed.
 4
            IT IS SO STIPULATED.
 5
      DATED the 30th day of June, 2020.                DATED the 30th day of June, 2020.
 6
 7    WRIGHT, FINLAY & ZAK, LLP                        KIM GILBERT EBRON

 8    /s/ Robert A. Riether ____                       /s/ Karen L. Hanks
      Robert A. Riether, Esq.                          Diana S. Ebron, Esq.
 9    Nevada Bar No. 12076                             Nevada Bar No. 10580
10    7785 W. Sahara Ave, Suite 200                    Karen L. Hanks, Esq.
      Las Vegas, NV 89117                              Nevada Bar No. 9578
11    Attorneys for Plaintiff, Ocwen Loan              7625 Dean Martin Dr., Ste. 110
      Servicing, LLC                                   Las Vegas, NV 89139
12                                                     Attorneys for Defendant, BFP Investments
13                                                     5, LLC

14
15
16
17                                              ORDER
18          IT IS SO ORDERED.
19
     Dated this ___ day of ___________, 2020.
20
                                                 _________________________________
21                                               UNITED STATES DISTRICT JUDGE
22
                                                    Dated: July 1, 2020.
23
24
25
26
27
28



                                                Page 2 of 2
